In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-910V
                                     Filed: February 3, 2015
                                           Unpublished

****************************
PHILIP ALTIERI,                            *
                                           *
                    Petitioner,            *     Ruling on Entitlement; Concession;
                                           *     Influenza or Flu Vaccine; SIRVA;
                                           *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                        *     Administration; Special Processing Unit
AND HUMAN SERVICES,                        *
                                           *
                    Respondent.            *
                                           *
****************************
Paul Brazil, Esq., Muller Brazil LLP, Philadelphia, PA for petitioner.
Justine Walters, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

       On September 26, 2014, Philip Altieri filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that he suffered right shoulder injuries
which were caused by the influenza vaccine he received on December 2, 2013. Petition
at 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

      On February 3, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1-2. Specifically, respondent “has concluded that a preponderance of the
evidence establishes that petitioner’s injury is consistent with a shoulder injury related to
vaccine administration (“SIRVA”), and that petitioner’s injury is not due to factors

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
unrelated to his December 2, 2013, flu vaccination.” Id. at 3. Respondent further
agrees that petitioner’s injury lasted for more than six months. Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                 s/Denise K. Vowell
                                 Denise K. Vowell
                                 Chief Special Master




                                           2